



Exhibit 10.2
CATALENT, INC. 2019
EMPLOYEE STOCK PURCHASE PLAN
I.PURPOSE OF THE PLAN
This 2019 Employee Stock Purchase Plan is intended to promote the interests of
Catalent, Inc., a Delaware corporation, by providing Eligible Employees with the
opportunity to acquire a proprietary interest in the Company.
The Company intends that the Plan qualify as an “employee stock purchase plan”
under Code Section 423 for one or more specified offerings made under the Plan.
The Company may, however, establish one or more offerings under the Plan that
are not designed to comply with the requirements of Code Section 423 but are
intended to comply with the tax, securities and other compliance requirements
of, and obtain tax and other objectives in, the foreign jurisdictions in which
those offerings are conducted in order to allow participants in such offerings
to purchase shares in a manner similar to the Plan. Such offerings shall be
separate from any offering designed to comply with the Code Section 423
requirements but may be conducted concurrently with any such offering.
II.ADMINISTRATION OF THE PLAN
A.    The Plan shall be administered by the Committee. The Committee may in turn
delegate such portions of its authority and responsibilities (other than the
authority to designate Participating Corporations or make adjustments pursuant
to Section III.B) to such officers(s) of the Company as it deems appropriate.
Notwithstanding the foregoing, the Board may itself take any action under the
Plan in its discretion at any time.
B.    The Plan Administrator shall have full authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to administer the Plan
in accordance with the Plan Documents, bring one or more offerings under the
Plan into compliance with the requirements of Code Section 423 or accommodate
the specific requirements of local laws and procedures for foreign
jurisdictions.
C.    Decisions of the Plan Administrator shall be final and binding on all
parties having an interest in the Plan.
III.STOCK SUBJECT TO PLAN
A.The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock in the
Company’s treasury or purchased on the open market. The number of shares of
Common Stock reserved for issuance under the Plan shall be limited to the
Absolute Share Limit.
B.In the event of (i) any dividend (other than regular cash dividends) or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock, or
(ii) unusual or nonrecurring events affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either





--------------------------------------------------------------------------------





case an adjustment is determined by the Plan Administrator in its sole
discretion to be necessary or appropriate, then the Plan Administrator shall
make any such adjustment in such manner as it may deem equitable, to the maximum
number and kind of shares of Common Stock available for issuance under the Plan,
the maximum number and kind of shares of Common Stock purchasable per
Participant on a Purchase Date, the number and kind of shares in effect under
each outstanding purchase right, and the price per share in effect under each
outstanding purchase right of Common Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding purchase rights; provided, however, that any fractional
share resulting from such adjustment shall be eliminated. In addition, in the
event of a Change of Control, the provisions of Section VII.H shall apply. Any
adjustment to outstanding purchase rights shall be consistent with Code Section
424, to the extent applicable. Any adjustment determined by the Plan
Administrator shall be final, binding and conclusive.
IV.OFFERING PERIODS
A.Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.
B.Each offering period shall be of such duration (not to exceed
twenty-seven (27) months) as determined by the Plan Administrator prior to the
start date of such offering period. Until such time as otherwise provided by the
Plan Administrator, offering periods shall commence on the first Trading Day in
January, April, July and October each year and end on the last Trading Day in
March, June, September and December, respectively, each year.
C.The terms and conditions of each offering period may vary, and two or more
offerings periods may run concurrently under the Plan, each with its own terms
and conditions. In addition, special offering periods may be established with
respect to entities that are acquired by the Company (or any subsidiary of the
Company) or under such other circumstances as the Plan Administrator deems
appropriate. In no event, however, shall the terms and conditions of any
offering period contravene the express limitations and restrictions of the Plan,
and to the extent required by Code Section 423, the Participants in each
separate offering shall have equal rights and privileges under that offering in
accordance with the requirements of Code Section 423(b)(5).
D.An Eligible Employee may participate in only one offering period at a time.
V.ELIGIBILITY
A.Each individual who is an Eligible Employee on the start date of any offering
period under the Plan may enter that offering period on such start date unless
the Plan Administrator determines that, with respect to an offering not intended
to comply with Code Section 423, participation of such Eligible Employee is not
advisable or practicable.
B.Each U.S. corporation that is a Corporate Affiliate on the Effective Date
shall automatically be a Participating Corporation as of such date. Each U.S.
corporation that becomes a Corporate Affiliate after the Effective Date shall
automatically become a Participating Corporation effective as of the start date
of the first offering period coincident with or next following the date on which
it becomes such an affiliate, unless the Plan Administrator determines otherwise
prior to the start date of that offering period. Each non-U.S. Corporate
Affiliate shall become a Participating Corporation when authorized by the Plan
Administrator to extend the benefits of the Plan to its Eligible Employees.





--------------------------------------------------------------------------------





C.The Eligible Employee must, in order to participate in the Plan for a
particular offering period, complete and timely submit the Enrollment Agreement
in accordance with enrollment procedures prescribed by the Plan Administrator
(which may include accessing the website designated by the Company and
electronically completing and submitting the Enrollment Agreement), including,
as to all U.S.-resident Eligible Employees, the undertaking described in Section
VII.J(ii), on or before the start date of the offering period, or such earlier
date as the Plan Administrator or the Company may determine. Once an Eligible
Employee becomes a Participant in an offering period, then such Participant will
automatically participate in each subsequent offering period commencing
immediately following the last day of such prior offering period at the same
Contribution level unless the Participant withdraws or terminates further
participation in the offering period as set forth in Section VII.G below or
otherwise notifies the Company of a change in the Participant’s Contribution
level in accordance with Section VI.B.
VI.PAYROLL DEDUCTIONS
A.Except to the extent otherwise determined by the Plan Administrator, payment
for shares of Common Stock purchased under the Plan shall be effected by means
of the Participant’s authorized payroll deductions. The Contributions (whether
through payroll deductions or other contributions permitted under the Plan) that
each Participant may authorize in the Enrollment Agreement for any offering
period for purposes of acquiring shares of Common Stock during such offering
period may be in any multiple of one percent (1%) of the Base Salary paid to
that Participant during such offering period, up to a maximum of fifteen percent
(15%), unless the Plan Administrator establishes a different maximum percentage
prior to the start date of the applicable offering period.
B.Except as provided in Section VII.F, Section VII.G, or as otherwise determined
by the Plan Administrator, during an offering period, a Participant may not
increase or reduce the rate of his or her Contributions; the Participant may,
however, change his or her rate of Contributions to be effective beginning with
the first offering period that begins no earlier than 10 business days after the
receipt of a new authorization form from the Participant, unless otherwise
determined by the Plan Administrator.
C.If Contributions are made in the form of payroll deductions, such payroll
deductions shall begin on the first pay day administratively feasible following
the start date of the offering period and shall (unless sooner terminated by the
Participant) continue through the pay day ending with or immediately prior to
the last day of that offering period. Contributions collected from a Participant
shall be credited to the Participant’s book account under the Plan, but, except
to the extent otherwise required by applicable law or the terms of that offering
period, no interest shall be paid on the balance from time to time outstanding
in such account. Unless the Plan Administrator determines otherwise prior to the
start of the applicable offering period, Contributions collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Company and used for
general corporate purposes.
D.Contributions collected in a currency other than U.S. Dollars shall be
converted into U.S. Dollars as of the date collected, with such conversion to be
based on the exchange rate determined by the Plan Administrator in its sole
discretion. Any change or fluctuation in the exchange rate at which
Contributions collected on the Participant’s behalf are converted into U.S.
Dollars shall be borne solely by the Participant.
E.Notwithstanding anything to the contrary in this Plan, contributions shall
automatically cease upon the termination of the Participant’s purchase right in
accordance with the provisions of the Plan.







--------------------------------------------------------------------------------





F.The Plan Administrator may permit Eligible Employees of one or more
Participating Corporations to participate in the Plan by making contributions
other than through payroll deductions, whether in cash, by check or using other
means permitted under applicable laws.
G.The Plan Administrator may adopt such rules and regulations for administering
the Plan as it may deem necessary or appropriate, in its sole and absolute
discretion, to facilitate contributions under this Section. Except as required
by law, such rules and regulations need not be uniform, need not apply to all
Eligible Employees, and need not be the same from one offering period to
another.
H.The Participant’s participation in any offering period under the Plan shall
neither limit nor require the Participant’s participation in any other offering
period, except as and to the extent set forth in Article VIII.
VII.PURCHASE RIGHTS
A.Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each offering period in which he or she participates. The purchase
right shall be granted on the start date of the offering period.
Notwithstanding anything to the contrary in this Plan, no Participant shall be
granted a purchase right with respect to any offering period if such Participant
would, immediately after the grant of any such purchase right, own (within the
meaning of Code Section 424(d)) or hold outstanding options on or other rights
to purchase, stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any Corporate
Affiliate.
B.Exercise of the Purchase Right. Each purchase right shall be automatically
exercised as of the Purchase Date for the offering period, and shares of Common
Stock shall accordingly be issued to or otherwise acquired by or on behalf of
each Participant (other than Participants whose Contributions have previously
been refunded or suspended pursuant to Section VII.F or Section VII.G) on such
Purchase Date. The purchase shall be effected by applying the Participant’s
Contributions (in each case in or as converted to U.S. Dollars in accordance
with Section VI.D) for the offering period to the purchase of whole and, to the
extent required and subject to Section VI.D, fractional shares of Common Stock
(subject to the limitations set forth in the Plan on the maximum number of
shares purchasable) at the purchase price in effect for that Purchase Date.
Notwithstanding anything to the contrary in the foregoing provisions of this
Section VII.B, the Plan Administrator may exercise discretion in the treatment
of any fractional share, including, without limitation, electing to refund
Contributions attributable to fractional shares to the Participant as soon as
administratively practicable or hold such amounts for the purchase of Common
Stock at the next Purchase Date in lieu of purchasing fractional shares on
behalf of the Participant.
C.Purchase Price. The purchase price per share of Common Stock applicable at any
Purchase Date shall be determined by the Plan Administrator at the start of the
offering period to which the Purchase Date relates and shall not be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the start date of that offering period or (ii) the Fair Market
Value per share of Common Stock on that Purchase Date. Until such time as
otherwise determined by the Plan Administrator, the purchase price per share of
Common Stock applicable at any Purchase Date shall be equal to ninety percent
(90%) of the lower of (i) the Fair Market Value per share of Common Stock on the
start date of the offering period to which the Purchase Date relates or (ii) the
Fair Market Value per share of Common Stock on that Purchase Date. Unless the
Plan Administrator determines otherwise prior to the start of an offering
period, the most recent prior determination by the Plan Administrator of a
different purchase price formula shall apply for such offering period.







--------------------------------------------------------------------------------





D.Number of Purchasable Shares. Notwithstanding anything to the contrary in this
Article VII, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed 5,000, as such limitation
may be adjusted in accordance with Section III.B. In addition, prior to the
start of an offering period, the Plan Administrator shall determine the maximum
number of shares of Common Stock purchasable in total by all Participants on the
Purchase Date for that offering period, subject to any adjustment in accordance
with Section III.B; provided, however, that such maximum for all Participants
shall never be greater than and, in the absence of any determination by the Plan
Administrator prior to the start of an offering period for any reason, shall be
deemed to be equal to the Offering Period Limit with respect to such offering
period. However, the Plan Administrator shall have the discretionary authority,
exercisable prior to the start of any offering period under the Plan, to
increase or decrease the limitation to be in effect for the number of shares
purchasable per Participant on the Purchase Date for that offering period and to
establish the maximum number of shares purchasable in total by all Participants
on such Purchase Date. Unless the Plan Administrator determines otherwise prior
to the start of an offering period, the most recent prior determinations by the
Plan Administrator of the maximum number of shares purchasable per Participant
and in total by all Participants on any Purchase Date shall apply for such
offering period.
E.Excess Payroll Deductions. Any portion of any Contribution not applied to the
purchase of Common Stock by reason of the limitation on the maximum number of
shares purchasable per Participant or in the aggregate on the Purchase Date
shall be promptly refunded in the currency in which the Participant made such
Contribution.
F.Suspension of Payroll Deductions. In the event that a Participant is, by
reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock as of a Purchase Date for the offering period
in which he or she is enrolled, then no further Contribution for that offering
period shall be collected from such Participant with respect to that Purchase
Date.
G.Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:
(i)A Participant may withdraw from the offering period in which he or she is
enrolled by filing the appropriate form with the Plan Administrator (or its
designee) at any time prior to the scheduled Purchase Date for that offering
period, and no further Contribution shall be collected from the Participant with
respect to the offering period once the paperwork for such withdrawal is
processed. Any Contribution collected during the offering period in which such
withdrawal occurs shall, at the Participant’s election, be promptly refunded (in
the currency in which the Participant made such Contribution) or held for the
purchase of shares on the next Purchase Date. If no such election is made at the
time of such withdrawal, then the Contributions collected with respect to the
offering period in which such withdrawal occurs shall be refunded.
(ii)Any permitted withdrawal from an offering period shall be irrevocable, and
the Participant may not subsequently rejoin that offering period. In order to
resume participation in any subsequent offering period, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before the start of that offering period.
(iii)Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability, separation from employment for any reason, the
Eligible Employee’s employer ceasing to be a Corporate Affiliate, or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s Contributions
for the offering period in which the purchase right so terminates shall be
promptly refunded in the currency in which the Participant made such
Contributions. A Participant shall be deemed to have ceased to be an Eligible





--------------------------------------------------------------------------------





Employee either upon an actual termination of employment or upon the
Participating Corporation employing the Participant during an offering period
ceasing to be a Corporate Affiliate under the Plan. Notwithstanding the
foregoing, the Plan Administrator may establish different rules to govern when a
Participant ceases to be an Eligible Employee and to otherwise govern transfers
of employment among Participating Corporations including, without limitation,
transfers of employment between any separate offering established under the
Plan, consistent with the applicable requirements of Code Section 423.
(iv)Should the Participant cease to remain in active service as an Eligible
Employee by reason of an approved unpaid leave of absence, then the Participant
shall have the right, exercisable up until the last business day of the offering
period in which such leave commences, to (a) withdraw all the Contributions
collected to date on his or her behalf for that offering period or (b) have such
funds held for the purchase of shares on his or her behalf on the next scheduled
Purchase Date. In no event, however, shall any further Contributions be
collected on the Participant’s behalf during such leave. Upon the Participant’s
return to active service (x) within three (3) months following the commencement
of such leave or (y) prior to the expiration of any longer period for which such
Participant is provided with reemployment rights by statute or contract, his or
her payroll deductions or other contributions under the Plan shall automatically
resume at the rate in effect at the time the leave began, unless the Participant
withdraws from the Plan prior to his or her return. An individual who returns to
active employment following a leave of absence which exceeds in duration the
applicable (x) or (y) time period above will be treated as a new Eligible
Employee for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (by making a timely filing of the prescribed
enrollment forms) on or before the start date of the offering period.
H.Change of Control. In the event of a Change of Control, (i) notwithstanding
the provisions of Section IV.B to the contrary, any offering period during which
such Change of Control shall otherwise have occurred shall be deemed to have
ended on the day immediately prior to the date on which such Change of Control
occurred, and (ii) each outstanding purchase right with respect to such offering
period shall automatically be exercised on the amended Purchase Date with
respect to such offering period; provided that the applicable limitation on the
number of shares of Common Stock purchasable per Participant shall continue to
apply to any such purchase, but not the limitation applicable to the maximum
number of shares of Common Stock purchasable in total by all Participants.
The Company shall use reasonable efforts to provide at least ten (10) days prior
written notice of the occurrence of any Change of Control to all Participants in
the then current offering period in such form and through such method as the
Plan Administrator determines (including, without limitation, by email to the
Participant’s Company email address), and Participants shall, following the
receipt of such notice, have the right to terminate their outstanding purchase
rights prior to the effective date of the Change of Control in accordance with
Section VII.G.
I.Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the Contributions of each Participant,
to the extent in excess of the aggregate purchase price payable for the Common
Stock pro-rated to such individual, shall be promptly refunded.
J.ESPP Broker Account.
(i)The shares of Common Stock purchased by or on behalf of each Participant
under this Plan shall be deposited directly into the Participant’s ESPP Broker
Account.







--------------------------------------------------------------------------------





(ii)Each U.S.-resident Participant shall, prior to the start of each offering
period, undertake not to transfer the deposited shares (either electronically or
in certificate form) from the ESPP Broker Account or designate such shares as
collateral for a loan until the later of: (a) the end of the two (2)-year period
measured from the start date of the offering period in which the shares were
purchased and (b) the end of the one (1)-year period measured from the actual
purchase date of those shares; provided, however, that the limitations imposed
by the foregoing undertaking shall not in any way limit when the Participant may
sell or gift his or her shares. The limitations set forth in this Section
VII.J(ii) shall apply to all shares purchased by each Participant resident in
the United States, whether or not that Participant continues in Employee status.
K.Assignability; Beneficiary Designation. The purchase right shall be
exercisable only by the Participant and shall not be assignable or transferable
by the Participant. The Plan Administrator may, at its sole discretion, permit a
Participant to file with the Plan Administrator, a written designation of one or
more persons as the beneficiary(ies) who shall be entitled to receive (i) any
Contributions not applied to purchase of shares of Common Stock prior to the
Participant’s death and (ii) any shares of Common Stock and cash (including cash
attributable to any fractional shares), if any, from the Participant’s ESPP
Broker Account in the event of such Participant’s death prior to delivery of
such shares and cash.
L.Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.
M.No Fractional Shares. Notwithstanding anything to the contrary in the Plan, no
fractional shares will be issued to a Participant under the Plan. Any fractional
shares purchased on behalf of a Participant on any Purchase Date will be
allocated as a book entry to the Participant’s ESPP Broker Account to be
aggregated with other fractional shares on future Purchase Dates and a
Participant shall have no rights as a stockholder with respect to amounts
credited to his or her ESPP Broker Account that are denominated as fractional
shares. Upon withdrawal or transfer of shares from a Participant’s ESPP Broker
Account, the Participant will receive cash in lieu of any fractional shares
credited to the account based on the Fair Market Value per share on the date
prior to the date of such withdrawal or transfer or such other date as
determined by the Plan Administrator.    
N.Withholding Taxes. The Company’s obligation to deliver shares upon exercise of
a purchase right under the Plan shall be subject to the satisfaction of all
income, employment and payroll taxes, social insurance, social security,
national insurance and other contributions, payment on account obligations or
other payments required to be collected, withheld or accounted for in connection
with the purchase right. The Company or appropriate Corporate Affiliate may, but
shall not be obligated to, withhold from any compensation or other accounts
payable to the Participant the amount necessary to satisfy such obligations.
VIII.ACCRUAL LIMITATIONS
A.Notwithstanding any other provision of this Plan, no Participant shall be
entitled to accrue rights to acquire Common Stock pursuant to any purchase right
outstanding under the Plan if and to the extent such accrual, when aggregated
with (i) rights to purchase Common Stock accrued under any other purchase right
granted under the Plan and (ii) similar rights accrued under other employee
stock purchase plan (within the meaning of Code Section 423) of the Company or
any Corporate Affiliate, would permit such Participant to purchase more than
twenty-five thousand U.S. Dollars (US$25,000.00) worth of stock of the Company
or any Corporate Affiliate (determined on the basis of the Fair Market Value per
share on the date or dates such rights are granted) for each calendar year such
rights are at any time outstanding.





--------------------------------------------------------------------------------





B.For purposes of applying the limitations to the purchase rights granted under
the Plan set forth in Section VII.A, the following provisions shall be in
effect:
(i)The right to acquire Common Stock under each outstanding purchase right shall
accrue on the Purchase Date for the offering period on which such right remains
outstanding.
(ii)No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase rights
at a rate equal to twenty-five thousand U.S. Dollars (US$25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.
C.If, by reason of the limitations set forth in Section VII.A, any purchase
right of a Participant does not accrue for a particular offering period, then
the Contributions which the Participant made during that offering period with
respect to such purchase right shall be promptly refunded.
D.In the event there is any conflict between the provisions of this Article VIII
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article VIII shall be controlling.
IX.EFFECTIVE DATE AND TERM OF THE PLAN
A.The Plan shall become effective on the Effective Date; provided, however, that
(i) the Plan shall have been approved by the stockholders of the Company and
(ii) no purchase rights granted under the Plan shall be exercised, and no shares
of Common Stock shall be issued hereunder, until the Company shall have complied
with all applicable requirements of the 1933 Act (including the registration of
the shares of Common Stock issuable under the Plan on a Form S‑8 registration
statement filed with the Securities and Exchange Commission), all applicable
listing requirements of any stock exchange on which the Common Stock is listed
for trading and all other applicable requirements established by federal, state
or non-U.S. laws, rules or regulations.
B.Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) October 30, 2028, (ii) the date on which all shares available
for issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan, or (iii) the date on which all remaining purchase
rights are exercised in connection with a Change of Control. Notwithstanding
anything in Section IV.B to the contrary, any offering period still in effect at
the termination date shall be deemed to have ended and reached its Purchase Date
as of such termination date, and, notwithstanding the termination of the Plan,
shares may be purchased and distributed as of such Purchase Date in the manner
and to the extent permitted by the Plan. No offering period may continue in
effect, no new purchase right may be granted or exercised, and no further
Contribution may be collected, under the Plan, following termination in
accordance with this Article IX.
C.Notwithstanding the termination of the Plan pursuant to this Article IX, the
rights and obligations set forth in Sections VII.J, VII.K, and VII.N and
Articles II and XI shall remain in full force and effect.
X.AMENDMENT OF THE PLAN
A.The Board may alter or amend the Plan at any time to become effective as of
the start date of the next offering period thereafter under the Plan. In
addition, the Board may suspend or terminate the Plan at any time to become
effective immediately following the close of any offering period then in effect.





--------------------------------------------------------------------------------





B.In no event may the Board amend the Plan without the approval of the Company’s
stockholders to the extent such stockholder approval is required under Code
Section 423 or other applicable law; in the event that stockholder approval is
needed and obtained, the date of the Plan amendment for purposes of Section X.A
shall be the date of stockholder approval
XI.GENERAL PROVISIONS
A.The Company shall pay all costs and expenses incurred in the administration of
the Plan; provided, however, that each Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
share purchased under the Plan.
B.Nothing in the Plan shall confer upon any Eligible Employee or Participant any
right to continue in the employ of the Company or any Corporate Affiliate for
any period of specific duration or interfere with or otherwise restrict in any
way any right that may otherwise exist of the Company (or any Corporate
Affiliate employing such person) or of the Eligible Employee or Participant,
which rights are hereby expressly reserved by each, to terminate such
individual’s employment at any time for any reason, with or without cause.
C.Nothing in this Plan shall confer any right on any Person other than as
expressly set forth in this Plan.
D.The provisions of the Plan shall be governed by the laws of the State of
Delaware, without resort to that State’s conflict-of-laws rules.
XII.Definitions
The following definitions shall be in effect under the Plan:
A.Absolute Share Limit means 3,800,000 shares of Common Stock.
B.Affiliate means any Person that directly or indirectly controls, is controlled
by or is under common control with the Company. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as applied to any Person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting or other securities, by
contract or otherwise.
C.Base Salary means, unless otherwise specified by the Plan Administrator prior
to the start of an offering period, the regular base salary paid to such
Participant by one or more Participating Corporations during such individual’s
period of participation in one or more offering periods under the Plan. Base
Salary shall be calculated before deduction of (A) any income or employment tax
or other withholding or (B) any contribution made by the Participant to any Code
Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Company or any Corporate Affiliate.
Base Salary shall not include any contribution made on the Participant’s behalf
by the Company or any Corporate Affiliate to any employee benefit or welfare
plan now or hereafter established (other than Code Section 401(k) or Code
Section 125 contributions deducted from such Base Salary). The Plan
Administrator shall have discretion to adjust the definition of Base Salary for
Eligible Employees in non-U.S. jurisdictions in order to effectuate the intent
of this Plan.
D.Board means the Company’s Board of Directors.







--------------------------------------------------------------------------------





E.Change of Control means any of the following:
(i)the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then-outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this Plan, the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company or any
Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of an award held
by a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);
(ii)during any period of twenty-four months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or
(iii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company to any Person that is not an Affiliate of the Company.
F.Code means the U.S. Internal Revenue Code of 1986, as amended, or any
successor law, as it may be in effect from time to time. References to sections
of the Code shall include references to any Treasury Regulation promulgated
thereunder.
G.Committee means the Compensation and Leadership Committee of the Board.
H.Common Stock means the common stock, par value $0.01 per share, of the
Company.
I.Company means Catalent, Inc., a Delaware corporation, and any corporate
successor to all or substantially all of the assets or voting stock of Catalent,
Inc. that shall assume the Plan.
J.Contributions means the payroll deductions or, to the extent permitted by the
Plan Administrator, other amounts contributed to the Plan to fund the exercise
of purchase rights.
K.Corporate Affiliate means any parent or subsidiary corporation of the Company
(as determined in accordance with Code Section 424), whether now existing or
subsequently established. Notwithstanding the foregoing, with respect to
offerings not intended to comply with Code Section 423, the term “Corporate
Affiliate” may, at the discretion of the Plan Administrator, include any other
entity in which the Company has a significant equity or other ownership
interest.
L.Effective Date means July 1, 2019 (or such later date as determined by the
Plan Administrator).







--------------------------------------------------------------------------------





M.Eligible Employee means any person who is employed by a Participating
Corporation and, unless otherwise mandated by local law, is employed on a basis
under which he or she is regularly expected to render more than twenty (20)
hours of service per week for more than five (5) months per calendar year for
earnings that are considered wages under Code Section 3401(a); provided,
however, that the Plan Administrator may, prior to the start of an applicable
offering period, waive one or both of the twenty (20) hour and five (5) month
service requirements.
N.Enrollment Agreement means the agreement(s) stating the Participant’s election
to participate in the Plan, authorization for payroll deduction (or such other
form of contributions as may be permitted under the Plan) and other forms
prescribed by the Plan Administrator.
O.ESPP Broker Account means, with respect to any Participant for whom one or
more shares of Common Stock are purchased under this Plan, a brokerage account
that the Company shall make available for the Participant at a
Company-designated brokerage firm into which such shares shall be deposited
promptly after purchase.
P.Exchange Act means the Securities Exchange Act of 1934, as amended.
Q.Fair Market Value means, on a given date, (i) if the Common Stock is listed on
a national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported or (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last-sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported.
R.1933 Act means the Securities Act of 1933, as amended.
S.Offering Period Limit means, with respect to any offering period, that number
of shares of Common Stock equal to the difference between (i) the Absolute Share
Limit and (ii) the aggregate of all shares of Common Stock purchased (excluding
any fractional shares credited at the time to Participants’ ESPP Broker
Accounts) in connection with any offering period ending prior to the date of
such offering period, with such aggregate rounded up to the nearest whole share.
T.Participant means any Eligible Employee of a Participating Corporation who is
actively participating in the Plan.
U.Participating Corporation means the Company and such Corporate Affiliate or
Corporate Affiliates as may be authorized, in accordance with Section V.B of the
Plan, to extend the benefits of the Plan to their Eligible Employees.
V.Person means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
W.Plan means the Catalent, Inc. 2019 Employee Stock Purchase Plan, as set forth
in this document, as it may be amended in accordance with this document from
time to time.
X.Plan Administrator means the Board, the Committee or designee thereof acting
within the scope of their authority to administer the Plan.
Y.Plan Documents means this document and any duly promulgated amendment thereof.







--------------------------------------------------------------------------------





Z.Purchase Date means the last day of each offering period.
AA.Trading Day means the day on which the primary exchange on which the Common
Stock is traded is open for trading.
* * *
Adopted by Board: August 23, 2018
Approved by Shareholders: October 31, 2018





